Case 19-34054-sgj11 Doc 221 Filed 12/09/19               Entered 12/09/19 17:36:51       Page 1 of 2



Brian P. Shaw, Texas Bar No. 24053473
ROGGE DUNN GROUP, PC
500 N. Akard St., Suite 1900
Dallas, Texas 75201
Telephone: (214) 220-3888
Facsimile: (214) 220-3833
shaw@roggedunngroup.com

ATTORNEYS FOR ACIS CAPITAL MANAGEMENT, L.P.
AND ACIS CAPITAL MANAGEMENT GP, LLC

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In Re:                             §
                                    §
 HIGHLAND CAPITAL MANAGEMENT, L.P., §                                  Case No. 19-34054-sgj11
                                    §
      Debtor.                       §                                  Chapter 11

          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

          Please take notice that pursuant to Bankruptcy Rule 9010(b), Brian P. Shaw of Rogge Dunn

Group, P.C., hereby makes this notice of appearance as counsel for creditors Acis Capital

Management, L.P. and Acis Capital Management GP, LLC (collectively “Acis”).

          Please take further notice that Brian P. Shaw requests that all notices given or required to

be given in the above-referenced cases be given to the following:

                                               Brian P. Shaw
                                          ROGGE DUNN GROUP, PC
                                        500 N. Akard St., Suite 1900
                                            Dallas, Texas 75201
                                        Telephone: (214) 220-3888
                                         Facsimile: (214) 220-3833
                                        shaw@roggedunngroup.com

          The foregoing request includes the notices and papers referred to in Rule 2002 of the

Bankruptcy Rules and also includes, without limitation, any plan of reorganization and objections

thereto, notices of any orders, pleadings, motions, applications, demands, hearings, requests,

disclosure statements, memoranda and briefs in support of any of the foregoing and any other



NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS – Page 1
Case 19-34054-sgj11 Doc 221 Filed 12/09/19          Entered 12/09/19 17:36:51       Page 2 of 2



documents brought before this Court with respect to the above-referenced cases, whether formal

or informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, telegraph, telex or otherwise. Please take notice that Brian P. Shaw and Rogge Dunn

Group, P.C. are not authorized agents to accept service of process on behalf of Acis and nothing

contained in this Notice of Appearance shall be construed to imply the same.

       Brian P. Shaw additionally requests that the parties and the Clerk of the Court place his

name and address on any mailing matrix and/or list of creditors to be prepared or existing in the

above-referenced case.

       Dated: December 9, 2019

                                            Respectfully Submitted,



                                                   /s/ Brian P. Shaw
                                            BRIAN P. SHAW
                                            State Bar No. 24053473
                                            shaw@roggedunngroup.com

                                            ROGGE DUNN GROUP, PC
                                            500 N. Akard St, Suite 1900
                                            Dallas, Texas 75201
                                            Telephone: (214) 888-5000
                                            Facsimile: (214) 220-3833

                                            ATTORNEYS FOR ACIS

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Appearance and
Request for Service of Papers was served on December 9, 2019, through the Court’s ECF noticing
system upon those parties who have requested and agreed to electronic notification.

                                                   /s/ Brian P. Shaw
                                            Brian P. Shaw




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS – Page 2
